DETAILED OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Refusal- Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A. The drawings are of poor quality and lack clear description of the contours and surfaces of the claim. For this reason, the three dimensional shape and configuration of the channels on the top of the shoe sole are open to conjecture since each view lacks clear and consistent drawing and description of the contours. It is not clear if surfaces are open or what the shape of the channel is. Further the C shaped cut outs shown on the side of the shoe sole in 1.1 are also not clearly and consistently described. The edges of the toe portion of the shoe and the shape of the foot bed are also not clearly and consistently described. The views lack clear surface description and clear, consistent, accurate drawing descriptions. One of skill in the art must resort to conjecture in order to determine the appearance of the shoe sole upper.
1. The c shaped cut outs shown in 1.1 are not consistently or definitely described so that one appearance is unclear. See below.

    PNG
    media_image1.png
    1323
    1060
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    931
    1148
    media_image2.png
    Greyscale

3. The toe of the shoe sole is not consistently shown between the views. See below.

    PNG
    media_image3.png
    762
    987
    media_image3.png
    Greyscale

B. The meaning of the various types of surface treatment shown in the figures is unclear. The surfaces are shown with straight solid lines, irregularly hand drawn lines, and line shading. The combination of the various types of lines shown on the same surfaces is unclear. The straight, unbroken solid lines are understood to be surface indicia and are not consistently drawn. It’s unclear how the lines combine to form one definite description of the shoe sole. See below.

    PNG
    media_image4.png
    785
    1255
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1024
    1313
    media_image5.png
    Greyscale

Due to the lack of disclosure and due to the poor quality of the drawing, the appearance of the claimed design cannot be determined.  Hence, the claim cannot be understood and is indefinite.
It is not believed that the disclosure of the claimed design can be completed without the introduction of new matter.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b) for indefiniteness of disclosure.  
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Rosati can be reached on 571-270-3536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Note on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: jennifer.watkins@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file." 
Please see MPEP 502.03 II (Article 5) for more details.
/JENNIFER L WATKINS/Examiner, Art Unit 2915